2.	The drawings are objected to because the specification at page 11, paragraph [082], refers to Panel A and to Panel B of Figure 74; however, Figure 74 does not include panel labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedman et al (U.S. Patent No. 6,322,992).  Friedman et al teach a buffered aqueous solution comprising 100 µM DTPA and 1% CTAB (equivalent to about 27 mM).  See column 11, lines 52-55.  With respect to the claim limitation “pharmaceutical”, an intended use limitation does not impart patentability to a product claim where the product is otherwise anticipated by the prior art.
5.	Claims 1, 2, 4, 8, 25, 26, 31, 33, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephenson et al (U.S. Patent No. 3,888,947).  Stephenson et al teach bactericidal compositions comprising cetrimide, i.e. CTAB, and DTPA.  Cetrimide concentrations are 15.0% and 19.5% (equivalent to about 405 and 527 mM).  DTPA concentrations are 7.5% and 6.5% (equivalent to about 191 and 165 mM).  See, e.g., the Abstract; column 6, lines 43-44; and Example 26.
6.	Claims 1-3, 25, 26, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edgington et al (U.S. Patent Application Publication 2008/0317702).  Edgington et al teach a polymer composition for contact with a microorganism and/or an infectious agent.  The .
7.	Claims 4, 8, 16, 19, 33, 37, 45, and 48 are rejected under 35 U.S.C. 103 as being obvious over Edgington et al (U.S. Patent Application Publication 2008/0317702).  Application of Edgington et al is the same as in the above rejection of claims 1-3, 25, 26, and 30-32.  Edgington et al teach polymer compositions comprising DTPA and either CTAB or CTAC, but do not teach a concentration for the DTPA, DTAB, and CTAC.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal concentrations for all components present in the polymer compositions of Edgington et al, including the DTPA, CTAB, and CTAC, because component concentration is an art-recognized result-effective variable which is routinely determined and optimized in the chemical composition arts, and because Edgington et al teach determining concentrations for these components (see paragraphs [0049] and [0051]).  Edgington et al teach polymer compositions comprising DTPA and either CTAB or CTAC, but do not teach including 
8.	Claims 1, 2, 4, 8, 16, and 20 are rejected under 35 U.S.C. 103 as being obvious over Patel et al (U.S. Patent Application Publication 2020/0046664).  Patel et al teach a liquid pharmaceutical composition comprising levothyroxine.  The composition also comprises a combination of one or more non-aqueous solvents and an aqueous solvent, and can additionally comprise one or more pharmaceutically acceptable preservatives.  The one or more non-aqueous solvents can be dimethyl sulfoxide.  The one or more pharmaceutically acceptable preservatives can be cetrimide (i.e., CTAB), pentetic acid (i.e., DTPA), and dimethyl sulfoxide.  See, e.g., the Abstract; paragraph [0052]; and claims 1, 4-6, 8, and 12-14.  Patel et al do not teach a liquid pharmaceutical composition comprising DMSO as a non-aqueous solvent and/or a pharmaceutically acceptable preservative and comprising a combination of cetrimide and pentetic acid as pharmaceutically acceptable preservatives.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form liquid pharmaceutical compositions according to Patel et al, comprising DMSO as a non-aqueous 
9.	Claims 1, 2, 4, 8, 25, 26, 31, 33, and 37 are rejected under 35 U.S.C. 103 as being obvious over Voss (U.S. Patent No. 3,507,796).  Voss teaches aqueous antibacterial compositions which comprise a chelating agent, an organic cation-forming compound, and optionally an antibacterial agent.  A preferred chelating agent is diethylenetriaminepentaacetate.  A preferred organic cation-forming compound is cetyltrimethylammonium bromide.  The compositions can be applied topically to he human body.  See, e.g., the Abstract; column 1, lines 30-51 and 65; column 4, lines 68-69; and column 5, line 38.  Voss does not explicitly teach an aqueous antibacterial composition comprising both diethylenetriaminepentaacetate and cetyltrimethylammonium bromide.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form an aqueous anti-bacterial composition according to Voss in which the chelating agent is diethylenetriaminepentaacetate and 
10.	Claims 23 and 24 are rejected under 35 U.S.C. 103 as being obvious over Voss (U.S. Patent No. 3,507,796) as applied against claims 1, 2, 4, 8, 25, 26, 31, 33, and 37 above, and further in view of Zhu (U.S. Patent Application Publication 2004/0037895).  Voss teaches including an antibacterial agent in the antibacterial compositions, but does not teach an antibacterial agent which is polymyxin B.  Zhu teaches that polymyxin B is widely used as a topical antibiotic.  See paragraph [0064].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include polymyxin B in the antibacterial compositions suggested by Voss and as outlined in the above paragraph, because Voss teaches that additional antibacterial agents can be included in his compositions; because Zhu teaches that polymyxin B is known and widely used as a topical antibiotic; and because the 
11.	Claims 1, 2, 4, 8, 16, 19, 20, 25, 26, 31, 33, 37, 45, 48, and 49 are rejected under 35 U.S.C. 103 as being obvious over Sun et al (U.S. Patent No. 8,735,054).  Sun et al teach a method of making, sterilizing, and preserving acellular tissue matrices (ATMs).  Preserving comprises combining the ATMs with an aqueous preservation solution comprising a transition-metal chelator such as DTPA at a concentration of about 1 to about 20 mM, a tissue stabilizer such as dimethylsulfoxide or propylene glycol, and an ionic surfactant such as cetyl trimethylammonium bromide (CTAB) at a concentration of about 0.2% (w/v) or less.  The preservation solution can act to inhibit microbial growth.  Further, while stored in the preservation solution, the ATMs can be subjected to gamma irradiation in order to reduce bacterial growth.  See, e.g., the Abstract; column 3, lines 37-43 and 60-64; column 4, lines 12-13 and 18-23; column 7, lines 23-36; column 22, line 53 - column 23, line 2; column 23, lines 9-13 and 50-54; column 24, lines 1-3 and 8-13; Examples 2 and 3; and claims 36, 38, and 44-46.  Sun et al do not teach a preservation solution comprising DTPA, CTAB, and optionally dimethylsulfoxide or propylene glycol.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a preservation solution according to Sun et al comprising DTPA, CTAB, and optionally dimethylsulfoxide or propylene glycol, because Sun et al explicitly name each of DTPA, CTAB, dimethylsulfoxide, and propylene glycol as useful components of their preservation solutions; because it is routine in the preservation composition arts to add known preservation components with only the expected gain of function; and because there are relatively limited number of preferred tissue stabilizers, transition-metal chelators, and 
12.	Claim 49 is not deemed to be taught or suggested by Edgington et al (U.S. Patent Application Publication 2008/0317702), applied in the rejections set forth in sections 6 and 7.  Edgington et al do teach dimethyl sulfoxide (DMSO), in paragraphs [0110] and [0112].  However, Edgington et al only teach DMSO as a cell solubilizer, and do not teach or in any way suggest that DMSO can be added to its polymer compositions.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
January 12, 2022